 444307 NLRB No. 65DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We correct the judge's citation to Arch of West Virginia, 304NLRB 1089 (1991).2We shall modify par. 2(b) of the judge's recommended Order tocorrect a typographical error.3We find no merit in the Respondent's exception to the judge'sreliance on hearsay testimony in finding that the Union had an ob-
jective factual basis for that belief. The judge properly overruled the
Respondent's hearsay objections at the hearing, stating that testi-
mony concerning what the Union had been told about the relation-
ship between the Respondent and B & C was not being admitted for
the truth of the matters asserted. A union's information request may
be based on hearsay. Leonard B. Hebert Jr., 259 NLRB 881, 885(1981), enfd. 696 F.2d 1120 (5th Cir. 1983), cert. denied 464 U.S.
817 (1983).4Although the judge did not discuss this testimony, he broadlycredited Dickerson. Dickerson was unable to recall specifically when
this conversation took place. However, it is undisputed that B & C
ceased its operations early in 1990; indeed, the shutdown of B &
C was the event that led to the Union's April 20 information request.
It is, to say the least, highly unlikely that the Union and B & C
would have been discussing the possibility of the latter's signing a
union contract after it had ceased operations. And if the discussion
had taken place after the shutdown, it is almost inconceivable that
Dickerson would not have mentioned the fact, instead of character-
izing the conversation, as he did, as having occurred ``sometime
later after we had started'' in 1988. We therefore infer that this con-
versation took place before B & C ceased operations, and hence be-
fore the Union made its information request.5Phalen was not asked to testify about this conversation withDickerson. In this regard, he testified only that he had not held any
negotiations concerning whether B & C would sign a union contract,
but that ``there may have been some conversations.'' He later testi-
fied, however, that he suspected, but was not sure, that the owners
of the Respondent, Dickerson and Dehart, also were officers of B
& C. Dickerson's having held himself out as authorized to sign a
union contract on B & C's behalf may have been a contributing fac-
tor to Phalen's belief that Dickerson was an officer of B & C.6As the Respondent notes, the judge did not explain that finding.7It bears repeating that the standard for assessing the relevance ofinformation requested by a union is a ``liberal, discovery-type stand-
ard.'' See, e.g., Island Creek Coal Co., 292 NLRB 480, 487 (1989),enfd. mem. 899 F.2d 1222 (6th Cir. 1990).8See, e.g., Mar-Kay Cartage, 277 NLRB 1335, 1340±1342 (1985).Magnet Coal, Inc. and District 17, United MineWorkers of America. Case 9±CA±27592April 30, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn January 16, 1992, Administrative Law JudgeLeonard M. Wagman issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions as modified below and to adopt the rec-
ommended Order as modified.21. We agree with the judge that the Union had anobjective factual basis for believing that the Respond-
ent and B & C Bituminous Mining, Inc. were alter
egos or joint employers when the Union made its ini-
tial information request on April 20, 1990.3In additionto the factors relied on by the judge, we note that one
of the Respondent's owners, Clyde Dickerson, testified
that sometime after B & C began operations near the
Respondent's Island Creek Coal facility in the fall of
1988,4he had a telephone conversation with theUnion's president, Robert Phalen, in which he
(Dickerson) offered to sign a contract with the Union
on behalf of B & C ``if we could work something outwith the men.'' (Dickerson also testified that Phalensaid that that would not be possible.) This admissionÐ
that one of the owners of the Respondent held himself
out to the Union as empowered to sign a union con-
tract on behalf of B & CÐis evidence that the Union
had been advised that the Respondent effectively con-
trolled the labor relations of B & C, and is further sup-
port for the Union's belief that the two employers were
alter egos or joint employers.52. In its exceptions, the Respondent argues that thejudge erred in finding that the Union's information re-
quest was not overly broad6We find no merit to thatcontention.The Respondent's first argument is that, because itand B & C were alleged to be alter egos during the
period when B & C was operating in West Virginia,
the Union's request was overly broad to the extent it
encompassed information regarding the relationship be-
tween the two companies prior to that time. We reject
that argument7An alter ego finding may be predicatedin part on one employer's having created the other, as
a ``disguised continuance'' of itself, in order to evade
its responsibilities under the Act8That being the case,the circumstances surrounding the creation of the new
entity are patently relevant to an alter ego inquiry.
Thus, information concerning the ownership, manage-
ment, business purpose, operations, customers, equip-
ment, and supervision of the two companies before B
& C began operations in West Virginia, when com-
pared with the same information for the period in
which B & C operated in West Virginia, would indi-
cate whether B & C really was a new entity, or simply
a repackaged portion of the Respondent's previous op-
erations. Contrary to the Respondent, then, the infor-
mation requested for the earlier time period was rel-
evant to the Union's attempt to determine whether an
alter ego relationship existed beginning in 1988.The Respondent also urges that the Union sought in-formation that was irrelevant because it was not related
to the factors that determine alter ego status. In support
of that contention, the Respondent cites only the
Union's Interrogatory 4, which it characterizes as seek-
ing the identity of every employee who ever worked 445MAGNET COAL9We have rejected the Respondent's view of what the relevanttime period is for purposes of this case.1All dates are in 1990 unless otherwise stated.2The agreed appropriate bargaining unit is as follows:All employees of the Company engaged in the production of
coal, including removal of overburden and coal waste, prepara-
tion, processing and cleaning of coal and transportation of coal
except by waterway or rail not owned by the Company, repair
and maintenance work normally performed at the mine site or
a central shop of Company and maintenance of gob piles and
mine roads, and work of the type customarily related to all of
the above at the coal lands, coal producing and coal preparation
facilities owned or operated by the Company excluding all coalContinuedfor either the Respondent or B & C. The Respondentcontends that the only relevant information in this re-
gard would be the identities of employees who per-
formed services for both companies during the ``rel-evant time period.''9Again, we are unpersuaded. Interrogatory 4 asks forthe identity of any individual who performed a service
for either company. It would obviously be relevant to
the Union's alter ego inquiry if one of the Respond-
ent's owners performed a serviceÐe.g., as an engi-
neerÐfor B & C, even if that person did not perform
services for the Respondent. Under the Respondent's
straitened theory of relevance, however, the Union
would not be furnished that information. In any event,
an individual who worked only for, say, B & C might
be able to provide relevant information to the Union,
such as whether managers or employees of the Re-
spondent were sent to work at B & C while they were
still on the Respondent's payroll, or whether B & C
used equipment belonging to the Respondent. For all
these reasons, we find that the Union's information re-
quest was not overly broad.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Mag-
net Coal, Inc., Logan County, West Virginia, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order as modified.Substitute the following for paragraph 2(b).``(b) Post at its facilities in Logan County, WestVirginia, copies of the attached notice marked ``Ap-
pendix.''5Copies of the notice, on forms provided bythe Regional Director for Region 9, after being signed
by the Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.''Linda B. Finch, Esq., for the General Counsel.L. Anthony George, Esq. (Jackson & Kelly), of Charleston,West Virginia, for the Respondent.DECISIONSTATEMENTOFTHE
CASELEONARDM. WAGMAN, Administrative Law Judge. Thiscase was tried in Charleston, West Virginia, on October 16,
1991. Upon an unfair labor practice charge filed by the
Union, District 17, United Mine Workers of America, onJune 8, 1990,1the Regional Director for Region 9 issued acomplaint on July 16, alleging that the Company, Magnet
Coal, Inc., violated Section 8(a)(5) and (1) of the National
Labor Relations Act (the Act) by refusing to furnish the
Union with information necessary for, and relevant to, the
Union's performance of its collective-bargaining function.
The Company filed a timely answer, denying that it had
committed the alleged unfair labor practices. Following close
of the hearing, the General Counsel and the Company filed
briefs.On the entire record, including my opportunity directly toobserve the witnesses and their demeanor, and after consid-
ering the posthearing briefs, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Company, a corporation, with office and place ofbusiness in Logan County, West Virginia, mines coal for
which it received, during the calendar year ending December
31, 1989, in excess of $50,000 from Island Creek Coal Com-
pany, a corporation doing business in the State of West Vir-
ginia. During the same calendar year, Island Creek Coal
Company, in the course and conduct of its business oper-
ations, sold and shipped, from its West Virginia facilities,
coal valued in excess of $50,000 directly to points outside
the State of West Virginia. The Company admits, and I find,
that it is an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
The complaint alleges, the answer admits, and I find, thatDistrict 17, United Mine Workers of America is a labor or-
ganization within the meaning of Section 2(5) of the Act.III. ALLEGEDUNFAIRLABORPRACTICES
A. The FactsIn 1987, the Company, which was owned by Clyde E.Dickerson and Virgil Dehart, began mining coal as a con-
tractor for Island Creek Coal Company, on Island Creek's
properties in Logan County, West Virginia. In the same year,
the Company signed an interim collective-bargaining agree-
ment with the Union, covering a unit of the Company's coal
production employees. Thereafter, on November 8, 1989, the
Company and the Union signed the National Bituminous
Coal Wage Agreement of 1988, referred to below as
NBCWA, and thus agreed to extend its coverage to the Com-
pany's coal production employees, until its expiration, on
February 1, 1993.2 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
inspectors, weigh bosses at mines where men are paid by theton, watchmen, clerks, engineering and technical employees and
all professional employees, guards and supervisors as defined in
the Act.3In its brief, the Company contends, for the first time, thatPhelan's testimony regarding the equipment interchange and the
common mailing address cannot be considered on the ground that itwas improper rebuttal. In addition to its untimeliness, the Company's
challenge to my discretion in allowing Phelan's rebuttal testimony
is wholly without merit. U.S. v. Ryan, 232 F.2d 481, 482 (2d Cir.1956).In 1988, B & C Bituminous Mining, Inc., whichDickerson and Dehart also owned, began mining coal under
a contract with Island Creek, on a site approximately 1 mile
from where the Company was operating under its Island
Creek contract. I find from Union President Phalen's testi-
mony that B & C submitted some dues to the Union on be-
half of its employees. In a posthearing brief, the General
Counsel asserts that in 1988, B & C signed an interim agree-
ment with the Union's parent, the International Union,
United Mine Workers of America. According to the General
Counsel, the interim accord bound B & C to the National Bi-
tuminous Coal Wage Agreement of 1984 and to NBCWA.
However, I find that B & C did not sign the interim agree-
ment.The General Counsel's assertion rested upon uncertainground. The Union's president, Robert Phalen, testified that
B & C signed an interim agreement in 1988, and that he
``probably'' had seen it. Phalen also testified that B & C
would have signed the interim agreement prior to January 31,
1988. However, neither of the parties offered an executed in-
terim agreement bearing a date prior to January 31, 1988.In response to Phalen's testimony, B & C's owners, ClydeDickerson and Virgil Dehart, who impressed me as frank
witnesses, firmly denied that B & C had signed either the
NBCWA, or an interim agreement. A document bearing
Dehart's signature, and purporting to be a 1988 interim
agreement between B & C, and the United Mine Workers,
was not authenticated and, thus, did not damage his or
Dickerson's credibility.Indeed, there is record evidence suggesting that the docu-ment is false. One object of interest in this regard is the as-
sertion on the top of its first page that October 10, 1988, was
its execution date. This date was more than 8 months after
the execution of the NBCWA. President Phalen admitted that
there would have been no reason to execute an interim agree-
ment in October 1988. A second ground for suspicion, also
noted by President Phalen, was the apparent alteration of the
year appearing after ``October 10,'' to show 1988, instead of
1987. Counsel for the General Counsel expressed a similar
opinion. I find, therefore, that B & C did not execute any
collective-bargaining agreement with the Union or with the
United Mine Workers.Early in 1990, B & C ceased operations. Union PresidentPhalen heard that in the wake of the shutdown, B & C had
laid off some of union members and had stopped paying
dues. Phalen understood that under the NBCWA, laid-off
employees had job security rights and were entitled to ex-
tended medical benefits based on the number of man hours
worked in the preceding 24 months. He also thought that B
& C's laid-off employees would come under these provi-
sions, if the Company and B & C constituted a common or
single employer, or if one were the alter ego of the other.By April 20, Union President Phalen knew that the Com-pany and B & C were both owned by Gene Dickerson and
Virgil Dehart, and shared the same mailing address. Also, by
that time, employees, who worked at the Island Creek sites,
and the Union subdistrict office at Logan, West Virginia, hadtold Phalen of equipment interchanges between the twofirms.3On April 20, Phalen, on the Union's behalf, sent a letterto Virgil Dehart, the Company's vice president, seeking in-
formation bearing on whether the Company and B & C con-
stituted a joint employer or were alter egos of each other.
The relevant portions are as follows:As you know, the Union has reason to believe thatMagnet Coal Co. and B & C Bituminous Mining, Inc.,
constitute a joint employer or alter ego of each other;
and that problems have arisen concerning Job security
and the provision of employer health benefits, among
other things. In order that the Union may fulfill its stat-
utory duty to monitor and enforce the contractual rights
of your UMWA employees we need, and hereby re-
quest the following information.For your convenience, these latter requests are di-vided into Documentary Requests (I) and Interrog-
atories (II) below and are applicable to B & C.
Bitminous Mining, Inc. (``B & C'') and Magnet Coal,
Inc. (``Magnet'').I. Documentary Requests1. Copies of the Legal Identity Reports filed withMSHA for all operations owned, leased, controlled by
B & C and Magnet.2. Copies of all mining permits in existence presentlyand during the 1984 National Bituminous Coal Wage
Agreement, isued [sic] by State and/or Federal regu-
latory agencies.3. Copies of all ``Annual Return Report of EmployeeBenefit Plan'' (Form 5500), or any other report in con-
nection with the payment of employee benefits filed
with the Internal Revenue Service, from 1985 to the
present.4. Copies of all notices given by B & C and/or Mag-net to the West Virginia Commissioner of Labor re-
garding any contract, subcontract, lease or sublease for
any mining operations between 1985 and the present.5. Copies of any Withdrawal Liability Notice andDemand, required by Section 4219 of ERISA (21
U.S.C. Section 1399), or any opinions, documents and
correspondence to or from the UMWA Health and Re-
tirement Funds or anyone else concerning any with-
drawal liability of Magnet or B & C.6. Copies of all coal sales contracts between Magnetand its purchasers. Naturally, you may feel free to de-
lete the actual price per ton of coal received and such
other similar financial information during the term of
the 1988 National Bituminous Coal Wage Agreement.7. Copies of all coal sales contracts between B & CCoal Company and its purchasers. Naturally, you may
feel free to delete the actual price per ton of coal re-
ceived and such other similar financial information. 447MAGNET COAL8. Copies of all contract mining agreements betweenMagnet, B & C and Island Creek Coal Co. Again, you
may feel free to delete the price per ton received.9. Copies of all dues transmission and/or check-offlists submitted by either company to the UMWA.10. Copies of all dues check-off and/or authorizationcards submitted to either company by employees.II. InterrogatoriesIn addition to the above documentary requests,please provide the requested information for the time
period from February 1, 1988 to the present for:Magnet Coal Company, Inc.B & C Bituminous Mining, Inc.1. Identify the name, title(s), and company of any of-ficer, director, or any other management representative
who held or holds a position in either company. In each
case, also identify the applicable time period.2. Identify the name, job title(s), and company ofany person who held or holds a function related to
labor relations in either company. In each case, also
identify the applicable time period and the job duties of
the individual in question.3. Identify the customers of your company which arenow or formerly customers of either company. In each
case, also identify the applicable time period and the
specific company per customer.4. Identify the name, job title, and company of anyindividual who performed or performs any service, in-cluding clerical, administrative, bookkeeping, manage-
rial, engineering, sales estimating, or other services for
either company. For each such person, also identify the
time period, company and the service in question.5. Identify any common insurance carrier(s) used byeither company for every insurance-related employment
benefit, including health insurance. Specify the exact
benefit and company per item.6. Identify any equipment exchanged, sold or leasedbetween either company. Identify the approximate date
and parties involved in the arrangement.7. Identify any employees, supervisory personnel, ormanagers who have transferred between either com-
pany. For each such person, give job title, current com-
pany, approximate date of transfer and company from
which the individual transferred.8. Identify the entire hiring procedure for both com-panies and provide samples of the application form(s)
utilized in processing the application.We request your prompt response.In the letter's opening paragraph, Phalen linked the requestfor information to ``problems ... concerning Job security

and the provision of employer health benefits.'' The Com-
pany did not reply to this request for information. On April
30, May 11, and June 20, Phalen sent followup requests for
the information sought in his initial letter of April 20. To
date, the Company has not responded to the Union's requests
for information.In Phalen's view, as expressed in his testimony before me,and in his letter of April 20, the information requested would
be relevant to the Union's duty as an exclusive collective-bargaining agent of a unit of the Company's employees, todetermine if the job security and health benefit provisions of
the NBCWA applied to B & C's employees. Phalen's inter-
est in finding out about the Company's connection with B
& C with respect to job security arose from article II of that
agreement, entitled ``Job Opportunity and Benefit Security
(Jobs),'' and from article XVII, entitled ``Seniority.''If NBCWA covered B & C's employees, their layoffsmight be averted or shortened. Section A of article II covers
job opportunities ``at any existing, new or newly acquired
non-signatory bituminous coal operation of [the Company].''
Article XVII sets out, among other provisions, a definition
of seniority, layoff procedures, recall rights, the procedure
for recall of persons on layoff, and the rights of employees
to transfer to an employer's other mines. Phelan's testimony
and his letter of April 20 show his awareness that under
NBCWA, ``[i]f in fact, it is shown that a common single em-
ployer exists, those folks that worked for B & C could have
job rights with Magnet itself.''Phelan's letter of April 20, and his testimony also showthat he wanted to determine if B & C 's employees ``were
entitled, under the contract, to extended health benefits.''
Phelan's testimony reflects his understanding, as of April 20,
that under NBCWA, the Company would be responsible for
providing extended health benefits to B & C's laid-off em-
ployees, if it were shown that the two firms were ``one and
the same.''If B & C's employees were covered by NBCWA, articleXI of that contract covers employees' sickness and accident
benefits. Section (b) of article XI prescribes conditions for
the eligibility of employees of signatory employers for those
benefits. Section (c) of the same article fixes the commence-ment and duration of employee benefitsB. Analysis and ConclusionsThe General Counsel argues that the Union was entitled tothe information requested in its letter of April 20, and that
the Company's refusal to fulfill that request violated Section
8(a)(5) and (1) of the Act. The Company rejects the General
Counsel's argument first on the ground that the Union had
no bargaining obligation with regard to B & C's employees.
The Company also argues that even if such bargaining obli-
gation might have arisen if the two firms were alter egos, the
General Counsel has not shown that the Union had the nec-
essary factual basis for issuing its demand of April 20 for
information regarding their relationship. The Company's final
contention is that the Union's request was ``overly broad.''
For the reasons set forth below, I find that the Company un-
lawfully refused to comply with the request for information
in the Union's letter of April 20.Where, as here, ``a union's request for information con-cerns data about employees or operations other than those
represented by the union, or data on financial, sales, and
other information, there is no presumption that the informa-
tion is necessary and relevant to the union's representation
of employees. Rather, the union is under the burden to estab-
lish the relevance of such information.'' Bohemia, Inc., 272NLRB 1128, 1129 (1984). Also, where, as in the instant
case, a union has asked an employer for information to show
either an alter ego, or a joint employer relationship, the union
is entitled to such information if it demonstrates that when
it made this request it had ``an objective factual basis for be- 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.lieving that such a relationship existed. M. Scher & Son, 286NLRB 688, 691 (1987).I find that the Union has shown its entitlement to the in-formation requested in its letter of April 20 to the Company.
In that letter, the Union expressed legitimate concerns about
the plight of B & C's laid-off employees. In particular, thoseconcerns included job security and health benefits. If, as the
letter suggested, the NBCWA covered B & C's employees,
the Union had a statutory obligation to enforce all of their
rights under that contract. If, as the Union suggested in its
letter of April 20, the Company and B & C were alter egos
of each other or joint employers, the NBCWA would apply
to B & C's laid-off employees. Under NBCWA articles II
and XVII, B & C's laid-off employees might obtain imme-
diate reemployment at the Company's operations, or at least
be on a list for recall there. Also, NBCWA's article XI might
provide them with extended sickness and accident benefits.
Thus, I find that the Union's request for information regard-
ing the relationship between the Company and B & C ``had
sufficient probable and potential relevance here.'' Maben En-ergy Corp., 295 NLRB 149 (1989).I also find that the record shows that by April 20, theUnion had ``an objective factual basis'' for believing that the
Company and B & C were either joint employers or alter
egos of each other, and, therefore, constituted a single em-
ployer for purposes of NBCWA's articles II, XI, and XVII.
Thus, by that date, the Union knew that the Company and
B & C had common ownership and had the same mailing
address. The Union also had heard from employees on the
jobsites, and from its Logan suboffice, that the Company and
B & C had interchanged equipment. I find that this informa-
tion, including the hearsay reports from employees and the
Union's suboffice, provided the Union with an objective
basis for its stated belief that the Company and B & C were
either joint employers or alter egos of each other.I find that the Union has shown that all of the the informa-tion requested in its letter to the Company, dated April 20,
was relevant and essential to the performance of its duty as
the collective-bargaining representative of the Company's
employees covered by the NBCWA. The Act required that
the Company furnish the requested information to the Union.
I find therefore, that the Company, by failing and refusing
to provide all of the information requested by the Union in
its letter of April 20, violated Section 8(a)(5) and (1) of the
Act. Arch of West Virginia, 304 NLRB 1089 (1991).CONCLUSIONSOF
LAW1. The Company, Magnet Coal, Inc., is an employer en-gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.2. The Union, District 17, United Mine Workers of Amer-ica, is a labor organization within the meaning of Section
2(5) of the Act.3. At all times since November 8, 1989, the Union hasbeen the exclusive collective-bargaining representative, with-
in the meaning of Section 9(a) of the Act, of the following
appropriate unit:All employees of Magnet Coal, Inc. engaged in the pro-duction of coal, including removal of overburden and
coal waste, preparation, processing, and cleaning of
coal and transportation of coal, except by waterway orrail not owned by Magnet Coal, Inc., repair and mainte-nance work normally performed at the mine site or a
central shop of Magnet Coal, Inc. and maintenance of
gob piles and mine roads, and work of the type custom-
arily related to all of the above at the coal lands, coal
producing and coal preparation facilities owned or oper-
ated by Magnet Coal, Inc. excluding all coal inspectors,
weigh bosses at mines where men are paid by the ton,
watchmen, clerks, engineering and technical employees
and all professional employees, guards and supervisors
as defined in the Act.4. By failing and refusing to furnish the Union with theinformation requested by it in its letter dated April 20, 1990,
Magnet Coal, Inc. has engaged in unfair labor practices af-
fecting commerce within the meaning of Section 8(a)(5) and
(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Company has engaged in certain un-fair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Magnet Coal, Inc., Logan County, WestVirginia, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain collectively with District 17,United Mine Workers of America, as the exclusive bar-
gaining representative of the employees in the following ap-
propriate unit, by refusing to furnish District 17 all of the in-
formation requested in District 17's letter to the Company,
dated April 20, 1990, and such other information as District
17 may request, which is necessary and relevant to District
17's performance of its function as the exclusive bargaining
representative:All employees of Magnet Coal, Inc. engaged in the pro-duction of coal, including removal of overburden and
coal waste, preparation, processing, and cleaning of
coal and transportation of coal, except by waterway or
rail not owned by Magnet Coal, Inc., repair and mainte-
nance work normally performed at the mine site or a
central shop of Magnet Coal, Inc. and maintenance of
gob piles and mine roads, and work of the type custom-
arily related to all of the above at the coal lands, coal
producing and coal preparation facilities owned or oper-
ated by Magnet Coal, Inc. excluding all coal inspectors,
weigh bosses at mines where men are paid by the ton,
watchmen, clerks, engineering and technical employees
and all professional employees, guards and supervisors
as defined in the Act. 449MAGNET COAL5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, furnish to District 17, in writing, all theinformation requested in District 17's letter to the Company,
dated April 20, 1990.(b) Post at its facilities in Logan County, West Virginia,copies of the attached notice marked ``Appendix.''5Copiesof the notice, on forms provided by the Regional Director for
Region 9, after being signed by the Company's authorized
representative, shall be posted by the Company immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to are cus-
tomarily posted. Reasonable steps shall be taken by the Com-
pany to ensure that the notices are not altered, defaced, or
covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Company has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to bargain collectively with District17, United Mine Workers of America as the exclusive bar-
gaining representative of the employees in the following ap-
propriate unit, by refusing to furnish District 17 all of the in-
formation requested in District 17's letter to us, dated April
20, 1990, and such other information as District 17 may re-
quest, which is necessary and relevant to District 17's per-
formance of its function as the exclusive bargaining rep-
resentative:All employees of Magnet Coal, Inc. engaged in the pro-duction of coal, including removal of overburden and
coal waste, preparation, processing, and cleaning of
coal and transportation of coal, except by waterway or
rail not owned by Magnet Coal, Inc., repair and mainte-
nance work normally performed at the mine site or a
central shop of Magnet Coal, Inc. and maintenance of
gob piles and mine roads, and work of the type custom-
arily related to all of the above at the coal lands, coal
producing and coal preparation facilities owned or oper-
ated by Magnet Coal, Inc. excluding all coal inspectors,
weigh bosses at mines where men are paid by the ton,
watchmen, clerks, engineering and technical employees
and all professional employees, guards and supervisors
as defined in the Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
, on request, furnish to District 17, in writing, allthe information requested in District 17's letter to us, dated
April 20, 1990.MAGNETCOAL, INC.